Title: To James Madison from Willink and Van Staphorst, 6 May 1802 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


6 May 1802, Amsterdam. “We had the honor to address you on the 10 February acknowledging receipt of your esteemed favor 11. September Ulto. and have Since been deprived of any of your letters. The purport of the present is that Ch: Pinckney Esqe. Minister of the U. S. at the Court of Madrid has sent us copy of your letter 11. September Ulto. directing us to hold subject to his disposal any Sums of money requisite for the payment of the Consuls whose Accounts Mr. Ch. Pinckney is authorised to Settle: in consequence thereof we have forwarded unto him the necessary letters of credit for Lisbon and Italy.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 1 p.



   
   Letter not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:103.


